Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of April 8, 2015, is entered into by and between MARLIN RECEIVABLES CORP., a
Nevada corporation (“Borrower”), MARLIN LEASING CORPORATION, a Delaware
corporation (“Originator” or “Servicer”), and MARLIN BUSINESS SERVICES CORP., a
Pennsylvania corporation (“Parent”), and WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company formerly known as Wells Fargo Foothill, LLC
(“Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to the Loan and Security Agreement dated as of October 9, 2009
(as amended or modified from time to time, the “Existing Loan Agreement”)
between Borrower, Servicer, Parent and Lender, Lender has committed to making
loans and certain financial accommodations available to Borrower; and

WHEREAS, the parties hereto have agreed to amend the Existing Loan Agreement as
set forth herein.

NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the parties hereby agree as follows:

PART I

DEFINITIONS

1.1 Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following term used in this Amendment, including its
preamble and recitals, has the following meaning:

“Amended Loan Agreement” means the Existing Loan Agreement as amended hereby.

1.2 Other Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Amendment, including its preamble and recitals,
have the meanings provided in the Amended Loan Agreement.

PART II

AMENDMENTS TO EXISTING LOAN AGREEMENT

2.1 Amendment to Section 1. Section 1 of the Existing Loan Agreement is amended
by deleting the definition of “Commitment Termination Date” and replacing it
with the following:

“Commitment Termination Date” means the earliest of (a) July 7, 2015, (b) the
date of the termination of this Agreement by Borrower in accordance with
Section 3.6, and (c) the date of the termination of this Agreement by Lender in
accordance with Section 9.1 upon the occurrence and during the continuation of
an Event of Default.

2.2 Amendment to Section 1. Section 1 of the Existing Loan Agreement is amended
by deleting the definition of “Fee Letter” and replacing it with the following:

“Fee Letter” means that certain Second Amended and Restated Fee Letter, dated as
of April 8, 2015, between Borrower and Lender, in form and substance
satisfactory to Lender.



--------------------------------------------------------------------------------

2.3 Amendment to Section 2.10(b). Section 2.10 of the Existing Loan Agreement is
amended by deleting subsection (b) and replacing such subsection with the
following:

(b) An unused line fee shall be calculated and be due and payable as follows: on
the first day of each calendar quarter, commencing on the first day of the first
calendar quarter following the Closing Date, and on the Maturity Date, Borrower
shall pay to Lender an amount equal to one-eighth of one percent (0.125%) per
annum times the amount by which (i) the Maximum Revolver Amount exceeds (ii) the
average Daily Balance of Advances that were outstanding during the immediately
preceding calendar quarter (or portion thereof on and after the Closing Date, as
applicable).

2.4 Amendment to Section 1. Section 1 of the Existing Loan Agreement is amended
by deleting the defined term “Maximum Revolver Amount” in its entirety and
replacing it with the following:

“Maximum Revolver Amount” means $50,000,000 between the Closing Date and the
Commitment Termination Date, and $0 on and after the Commitment Termination
Date.

2.5 Amendment to Section 7.17(a). Section 7.17 of the Existing Loan Agreement is
amended by deleting clause (a) in its entirety and replacing such clause with
the following:

(a) Reserved.

PART III

CONDITIONS TO EFFECTIVENESS OF PART II

3.1 Fourth Amendment Effective Date. Part II of this Amendment shall be and
become effective as of April 8, 2015, subject to the conditions set forth in
this Part III having been satisfied (it being understood and agreed that the
remainder of this Amendment shall be effective upon the execution and delivery
hereof by the parties hereto).

3.2 Conditions to Effectiveness. The effectiveness of this Amendment is
conditioned upon the satisfaction of the following conditions precedent, in each
case on terms reasonably acceptable to Lender:

(a) Lender shall have received two fully executed counterparts of this
Amendment; and

(b) the representations and warranties contained in Section 5 of the Existing
Loan Agreement (after giving effect to the amendments contained herein) are true
and correct in all material respects, except to the extent any such
representations or warranties refer back to a specific earlier date, and then
only as of such date, and no Default or Event of Default exists under the
Existing Loan Agreement.

 

2



--------------------------------------------------------------------------------

PART IV

MISCELLANEOUS

4.1 No Additional Obligations. Each Loan Party acknowledges and agrees that the
execution, delivery and performance of this Amendment shall not create (nor
shall any Loan Party rely upon the existence of or claim or assert that there
exists) any obligation of Lender to consider or agree to any other amendment of
or waiver or consent with respect to the Amended Loan Agreement or any other
instrument or agreement to which Lender is a party (collectively, an “Additional
Amendment” or “Consent”), and in the event that Lender subsequently agrees to
consider any requested Additional Amendment or Consent, neither the existence of
this Amendment nor any other conduct of the Lender related hereto, shall be of
any force or effect on the Lender’s consideration or decision with respect to
any such requested Additional Amendment or Consent, and Lender shall not have
any obligation whatsoever to consider or agree to any such Additional Amendment
or Consent.

4.2 Waiver of Claims. In order to induce Lender to enter into this Amendment,
each Loan Party hereby releases, remises, acquits and forever discharges Lender
and each of its employees, agents, representatives, consultants, attorneys,
officers, directors, partners, fiduciaries, predecessors, successors and
assigns, subsidiary corporations, parent corporations and related corporate
divisions (collectively, the “Released Parties”), from any and all actions,
causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, damages and expenses of any and every character, known or unknown,
direct or indirect, at law or in equity, of whatever nature or kind, whether
heretofore or hereafter arising, for or because of any manner of things done,
omitted or suffered to be done by any of the Released Parties prior to and
including the date of execution hereof, and in any way directly or indirectly
arising out of any or in any way connected to this Amendment, the Amended Loan
Agreement or the other Loan Documents (collectively, the “Released Matters”).
Notwithstanding anything to the contrary in this Section 4.2, any and all
actions, causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, damages and expenses, known or unknown, direct or indirect, at law
or in equity resulting from Lender’s gross negligence or willful or intentional
misconduct shall not be included in the definition of Released Matters. Each
Loan Party hereby acknowledges that the agreements in this Section 4.2 are
intended to be in full satisfaction of all or any alleged injuries or damages
arising in connection with the Released Matters. Each Loan Party hereby
represents and warrants to Lender that it has not purported to transfer, assign
or otherwise convey any right, title or interest of such Loan Party in any
Released Matter to any other Person and that the foregoing constitutes a full
and complete release of all Released Matters.

4.3 Acknowledgments and Stipulations. In order to induce Lender to enter into
this Amendment, each Loan Party acknowledges, stipulates and agrees that (a) all
of the Obligations are absolutely due and owing by such Loan Party to Lender
without any defense, deduction, offset or counterclaim (and, to the extent such
Loan Party had any defense, deduction, offset or counterclaim on the date
hereof, the same is hereby waived by such Loan Party); (b) the Loan Documents
executed by such Loan Party are legal, valid and binding obligations of such
Loan Party enforceable against such Loan Party in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally; (c) the Liens granted by
Borrower to Lender in the Collateral are valid and duly perfected, first
priority Liens, subject only to Permitted Liens; (d) each of the recitals
contained at the beginning of this Amendment is true and correct; and (e) prior
to executing this Amendment, such Loan Party consulted with and had the benefit
of advice of legal counsel of its own selection and has relied upon the advice
of such counsel, and in no part upon the representation of Lender or any counsel
to Lender concerning the legal effects of this Amendment or any provision
hereof.

4.4 Cross-References. References in this Amendment to any Part or are, unless
otherwise specified, to such Part or of this Amendment.

4.5 References in Other Credit Documents. At such time as this Amendment shall
become effective pursuant to the terms of Section 3.1, all references in the
Existing Loan Agreement (including

 

3



--------------------------------------------------------------------------------

without limitation the Schedules thereto) to the “Agreement”, and all references
in the other Loan Documents to the “Loan Agreement” or “Loan and Security
Agreement”, shall be deemed to refer to the Amended Loan Agreement.

4.6 Representations and Warranties of Loan Parties. Each Loan Party hereby
represents and warrants that (a) the representations and warranties contained in
Section 5 of the Existing Loan Agreement (after giving effect to the amendments
contained herein) are correct in all material respects on and as of the date
hereof as though made on and as of such date, except to the extent any such
representations or warranties refer back to a specific earlier date, and then
only as of such date, and (b) no Default or Event of Default exists under the
Existing Loan Agreement on and as of the date hereof. Without limitation of the
preceding sentence, each Loan Party hereby expressly re-affirms the validity,
effectiveness and enforceability of each Loan Document to which it is a party
(in each case, as the same may be modified by the terms of this Amendment).

4.7 Counterparts. This Amendment may be executed in any number of counterparts
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Amendment by telefacsimile (or in pdf or similar
format via electronic mail) shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile also shall deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

4.8 Incorporation of Terms. THIS AMENDMENT SUPPLEMENTS, AND FORMS A PART OF, THE
EXISTING LOAN AGREEMENT, BUT (FOR THE AVOIDANCE OF DOUBT) THE PARTIES HERETO IN
ANY EVENT SPECIFICALLY AGREE (WITHOUT LIMITATION OF THE FIRST PART OF THIS
SENTENCE) THAT THE PROVISIONS OF SECTION 13 OF THE EXISTING LOAN AGREEMENT APPLY
TO THIS AMENDMENT AS IF SUCH PROVISIONS WERE INCORPORATED HEREIN.

[The remainder of this page is intentionally left blank.]

 

4



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

MARLIN RECEIVABLES CORP.,

a Nevada corporation, as Borrower

By:

 

Name:

 

Title:

 

MARLIN LEASING CORPORATION,

a Delaware corporation, as Servicer and a Guarantor

By:

 

Name:

 

Title:

 

MARLIN BUSINESS SERVICES CORP.,

a Pennsylvania corporation, as Parent and a Guarantor

By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Lender

By:

 

Name:

 

Title:

 